DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Note
Claim 1 recites the limitation “the second polylactic acid material includes 15 wt% to 85 wt% of poly(D-lactic acid) and 15 wt% to 85 wt% of poly(L-lactic acid).  The weight percentage are interpreted as based upon to total weight of the second polylactic acid material.  This aligns with the instant disclosure, such as discussed in the samples, see p. 7-9 and Table 1.  Claim 3 will be treated the same way

Specification
The disclosure is objected to because of the following informalities: - Table 3 details the thickness of sheath to thickness of core with increasing volume ratio of the core to sheath.  However, as the volume of the core increases, the thickness of the sheath should decrease as well as the thickness of sheath to thickness of core.  However, this is not reflected in the table.  There appears to be an error.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-6, 8, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub. No. 2010/0221471 to Green as evidenced by USPN 6,506,873 to Ryan.
Regarding claims 1-3, 5-6, 8, and 11, Green teaches a polylactide stereocomplex conjugate fiber comprising at least one segment that is a mixture of high-D PLA resin and a high-L PLA resin (second polylactic acid material) and at least one other segment that is a high-D PLA resin or a high-L PLA resin (first polylactic acid material) (Green, abstract, title).  Green teaches the at least one segment that is a mixture of high-D PLA resin and a high-L PLA resin (second polylactic acid material) containing a mixture of high-D PLA resin with a high-L PLA resin at a weight ratio of between 20:80 and 80:20 (Id., para 0040), reading on the second acid material include 20 wt% to 80 wt% of poly(D-lactic acid) and 20 wt% to 80 wt% of poly(L-lactic acid).  Green teaches a sheath-core type conjugate fiber wherein the sheath portion contains the mixture of high-D PLA resin and high-L PLA resin (second polylactic acid material) and the core portion is made of the second resin (first polylactic acid material) (claim 6) (Id., para 0023, 0065), reading on the first polylactic acid material being encapsulated by the second polylactic acid material.  Green teaches a specific embodiment wherein the sheath (second polylactic acid material) is a 50/50 mixture of high-D PLA with a high-L PLA and make up 30% by weight of the total weight of fiber and the core (first polylactic acid material) makes up 70% by weight of the total weight of the fiber and is a high-L PLA resin (Id., para 0065-0067).  Ryan teaches that the crystalline and amorphous densities of polylactide have been reported as 1.290 and 1.248 g/cm3, respectively (Ryan, col. 30 lines 23-28).  If the core and sheath are the same density, the weight percentage and volume percentage are the same, reading on a volume of the second polylactic acid material being at least 20% of the fiber, specifically 30%.  Even if the core was amorphous and the sheath fully crystalline, difference in density is less than 4%, as shown by Ryan, and the volume percentage of the sheath would still be within the claimed volume percentage, such as about 29% vol (claim 8).
Regarding claim 2, Green teaches at least one segment that is a mixture of high-D PLA resin and a high-L PLA resin (second polylactic acid material) having crystallites associated with the formation of a stereocomplex of the high-D and high-L PLA resin (Green, para 0048, title), reading on the second polylactic acid material including a stereocomplex of the poly(D-lactic acid) and the poly(L-lactic acid).
Regarding claim 3, Green teaches at least one segment that is a mixture of high-D PLA resin and a high-L PLA resin (second polylactic acid material) having a weight ratio of the high-D and high-L resin between 40:60 to 60:40 (Green, para 0045).  Green teaches a specific embodiment using a 50/50 mixture of a high-D PLA resin with a high-L PLA resin (Id., para 0065).
Regarding claim 5 and the claimed glass transition temperature of the mixture of high-D PLA and high-L PLA (second polylactic acid material), in general, a limitation is inherent if it is the “natural result flowing from” the explicit disclosure of the prior art. Schering Corp. v. Geneva Pharms., Inc., 339 F.3d 1373, 1379 (Fed. Cir. 2003).  Therefore, although the Green is silent with regards to this property, the claimed properties are deemed to be inherent to the structure in the prior art since Green teaches an invention with a substantially similar structure and chemical composition as the claimed invention.   Green teaches a mixture of poly(L-lactic acid) and poly(D-lactic acid) with a ratio within the claimed range and having stereocomplex crystallites. Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.
Regarding claim 11, Green teaches crystallites formed in the mixture of the high-D and high-L PLA resin including at least 20J of crystallite having a crystalline melting temperature of at least 200°C, preferably at least 210°C up to about 235°C (Green, para 0048), reading on a melting point of the polylactic acid fiber ranging from 210°C to 235°C.  Green teaches the second resin may containing lower-melting crystallite having a crystalline melting temperature from about 140°C to 190°C (Id., para 0049-0050), reading on a melting point of the first polylactic acid material being lower than a melting point of the second polylactic acid material. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2010/0221471 to Green as evidenced by USPN 6,506,873 to Ryan, remaining as applied to claims 1-3, 5-6, 8, and 11 above.
Regarding claim 4, Green teaches crystallites formed in the mixture of the high-D and high-L PLA resin including at least 20J of crystallite having a crystalline melting temperature of at least 200°C, preferably at least 210°C up to about 235°C (Green, para 0048), reading on a second melting point of the second polylactic acid material ranging from 210°C to 235°C.  Green teaches the treatment may also cause lower-melting crystallite having a crystalline melting temperature from about 140°C to 190°C to form, at a level no more than 20 J (Id., para 0049), reading on a first melting point of the second polylactic acid material ranging from 140°C to 190°C.
While the reference does not specifically teach the claimed range of 160°C to 180°C and 210°C and 230°C, the disclosed range of the prior art combination overlaps with the instant claimed range.  It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date to adjust, vary, and optimize the melting points, such as within the claimed range, motivated by the desire to successfully practice the invention of the prior art based on the totality of the teachings of the prior art. 
Regarding claim 10, Green teaches crystallites formed in the mixture of the high-D and high-L PLA resin including at least 20J of crystallite having a crystalline melting temperature of at least 200°C, preferably at least 210°C up to about 235°C (Green, para 0048), reading on a second melting point of the polylactic acid fiber ranging from 210°C to 235°C.  Green teaches the treatment may also cause lower-melting crystallite having a crystalline melting temperature from about 140°C to 190°C to form, at a level no more than 20 J (Id., para 0049) as well as in the second resin (Id., para 0050), reading on a first melting point of the polylactic acid fiber ranging from 140°C to 190°C.
  While the reference does not specifically teach the claimed range of 170°C to 185°C and 215°C and 230°C, the disclosed range of the prior art combination overlaps with the instant claimed range.  It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date to adjust, vary, and optimize the melting points, such as within the claimed range, motivated by the desire to successfully practice the invention of the prior art based on the totality of the teachings of the prior art. 
Regarding claim 12, Green teaches crystallites formed in the mixture of the high-D and high-L PLA resin including at least 20J of crystallite having a crystalline melting temperature of at least 200°C, preferably at least 210°C up to about 235°C (Green, para 0048), reading on a melting point of the polylactic acid fiber ranging from 210°C to 235°C.  Green teaches the second resin may containing lower-melting crystallite having a crystalline melting temperature from about 140°C to 190°C (Id., para 0049-0050), reading on a melting point of the first polylactic acid material being lower than a melting point of the second polylactic acid material, specifically in the ranges from 20°C to 95°C.
While the reference does not specifically teach the claimed range of 40°C to 60°C, the disclosed range of the prior art combination overlaps with the instant claimed range.  It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date to adjust and vary the melting points, and therefore their difference, such as within the claimed range, motivated by the desire to successfully practice the invention of the prior art based on the totality of the teachings of the prior art. 

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Green as evidenced by Ryan, as applied to claims 1-3, 5-6, 8, and 11 above, in view of USPN 6,506,873 to Ryan.
Regarding claim 7, Green teaches a specific embodiment wherein the sheath constitutes 30% of the total weight of the fiber and 70% by weight core (Green, para 0065-0068).  As both portion use polylactic acid, the weight ratio is about the same of the volume ratio.  Therefore, the thickness of sheath: thickness of core is about 0.2. Green does not explicitly teach the fiber having a circular shape, however, Green does not teach a non-circular shape for the fiber.  A round fiber is the conventionally known fiber cross section as shown by Ryan (Ryan, Fig. 4).  It would have been obvious to one of ordinary skill in the art before the effective filing date to form the fiber of Green, wherein the fiber has a circular shape, motivated by the desire of using conventionally known fiber shape and not being taught as being non-round by Green.
Regarding claim 9, Green teaches the high-L PLA and high-D PLA mixture having 40 J or more of the high-melting crystallite per gram of the PLA resin (Green, para 0048), reading on the resin having a high amount of the stereocomplex crystallinity.  Green is silent with regards to the overall crystallinity of the fiber.
However, Ryan teaches a plurality of polylactide containing fibers (Ryan, abstract) and teaches that it has additionally been found that melt temperature and the melt throughput affect the crystallinity and orientation of PLA fibers which, in turn, affect the shrinkage of the fibers (Id., col. 20 lines 1-8)  Ryan teaches that generally, fibers with shrinkage of less than about 20% will have crystallinity in excess of 20 J/g and, to produce fibers with a shrinkage of less than about 15% will generally require crystallinity in excess of 25 J/g (Id.).  Ryan shows fiber with crystallinity in the range of 35-45% with a melting temperature of 207°C and about 41% with a melting temperature of 238°C (Id., Fig. 8).
It would have been obvious to one of ordinary skill in the art to form the fiber of Green, wherein the crystallinity is adjusted, , such as having a crystallinity around 41%, as taught by Ryan, based upon the desired shrinkage properties and known for polylactide fibers.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Green as evidenced by Ryan, as applied to claims 1-3, 5-6, 8, and 11 above, in view of USPN 4,766,182 to Murdoch.
Regarding claim 5, in the event that the glass transition temperature is not inherent to the disclosed resin, Murdoch teaches polylactide compositions and teaches that by careful selection of enantiomeric balance and thermal treatment, desired proportions of high and low melting crystalline phases and amorphous content can be tailored to achieve a desired balance of properties for selected uses (Murdoch, abstract, col. 7 lines 17-21).  Murdoch teaches a spun fiber having a glass transition temperature of 62°C and melting transitions corresponding to the low and high melting phases (Id., col. 12 lines 13-23).
It would have been obvious to one of ordinary skill in the art before the effective filing date to form the fiber o Green, wherein the mixture of high-D PLA and high-L PLA has a glass transition temperature such as 62C, motivated by the desire of forming conventionally known enantiomeric blends of polylactic predictably suitable for use in fiber formation and based on achieving the desired properties of the fiber based on the selected use as taught by Murdoch.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. WO 2015/115633 to Iwai teaches core-sheath type composite fiber formed from polylactic acid components in the core and sheath, including stereocomplex PLA.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER ANN GILLETT whose telephone number is (571)270-0556. The examiner can normally be reached 7 AM- 5:30 PM EST M-H.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER A GILLETT/Examiner, Art Unit 1789